PER CURIAM.
This action was brought to recover for damages sustained to a truck of the plaintiff by a collision with one of defendant’s cars. At the close of the plaintiff’s case the trial judge dismissed the complaint.
Assuming, as we must, that the testimony given on the part of the plaintiff be true, there was sufficient evidence to warrant the submission of the question as to whether or not the plaintiff was guilty of contributory negligence, and also the question of the negilgence of the defendant, to the jury as questions of fact, and it was therefore error to dismiss the complaint.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.